                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 20-cv-00309-CMA-SKC

LINDA SIM,

       Plaintiff,

v.

PBS BRAND CO., LLC, d/b/a PUNCH BOWL SOCIAL,
SEASONED DEVELOPMENT, LLC, and
ROBERT THOMPSON,

       Defendants.


           ORDER TO SHOW CAUSE RETURNABLE BY JEFFREY S. VAIL


       On January 19, 2021, this Court ordered Plaintiff to file a status report every 90

days informing the Court of the status of the bankruptcy matter. (Doc. # 77.) To date,

Plaintiff has failed to file any status reports and, thus, has failed to comply with this

Court’s January 19, 2021 Order.

       Plaintiff is represented by Jeffrey S. Vail of Vail Law LLC. On April 28, 2021,

Defendants jointly filed a status report that indicates “[t]he last communication counsel

for Defendants received from Plaintiff’s counsel, Jeff Vail, was on January 7, 2021.

Although no motion to withdraw has been filed, Mr. Vail’s website . . . states ‘Vail Law is

permanently closed.’” (Doc. # 81 at 2.) Therefore, it is

       ORDERED that Plaintiff’s counsel, Jeffrey S. Vail, shall show cause in writing

by May 12, 2021, why this Court should not impose sanctions for his failure to comply
with the Court’s January 19, 2021 Order. Such sanctions would include reporting Mr.

Vail to the Committee on Conduct and/or the Colorado Office of Attorney Regulation

Counsel.

      DATED: May 4, 2021


                                              BY THE COURT:


                                              _____________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                          2
